tcmemo_2009_219 united_states tax_court ernest a gralia jr and rose m gralia petitioners v commissioner of internal revenue respondent docket no filed date peter l banis for petitioners nina p ching for respondent memorandum opinion halpern judge by notice_of_deficiency the notice respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for taxable calendar years and respectively unless otherwise stated section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure the parties submitted this case fully stipulated under rule the stipulated facts are so found and the stipulation of facts with accompanying exhibits is incorporated herein by this reference respondent has conceded one issue we must decide only whether petitioners’ deduction of a dollar_figure settlement the settlement is a miscellaneous itemized_deduction and petitioners may deduct dollar_figure in related legal fees the legal fees petitioners bear the burden_of_proof see rule a background petitioners are husband and wife who made joint returns of income for the years in issue at the time they filed the petition they resided in florida 1respondent made other adjustments in the notice that are purely computational and that we need not discuss further sec_7491 provides that if a taxpayer offers credible_evidence with respect to an issue the burden_of_proof with respect to the issue is on the commissioner see also rule a sec_7491 applies only if the taxpayer complies with the relevant substantiation requirements in the internal_revenue_code maintains all required records and cooperates with the commissioner with respect to witnesses information documents meetings and interviews sec_7491 and b the taxpayer bears the burden of proving compliance with the conditions of sec_7491 and b e g ruckriegel v commissioner tcmemo_2006_78 petitioners neither propose facts to support their compliance with the conditions of sec_7491 and b nor argue that respondent bears the burden_of_proof on any issue because of sec_7491 we therefore conclude that sec_7491 does not apply to this case petitioner’s business ernest a gralia jr petitioner was a general contractor involved in the construction of residential and commercial buildings and was the owner and principal officer of an s_corporation e a gralia construction co gralia construction charles f maurer jr mr maurer was the son of the owner of a site development business which petitioner sometimes hired as a subcontractor on construction projects in when mr maurer graduated from high school petitioner hired him as a laborer in petitioner asked mr maurer if he would like to work in the company office instead of the field and mr maurer accepted over the next few years as mr maurer began his college education in business and finance petitioner increasingly depended on him to manage the office eastmont and the partnerships in petitioner became interested in undertaking government-subsidized housing projects in late two men asked petitioner to quote a price for the construction of a proposed subsidized project pheasant hill village the two men were the sole general partners of pheasant hill village associates pheasant hill in date petitioner acquired a 55-percent general_partnership interest in pheasant hill thereby replacing one of the general partners and became managing general_partner of that partnership one month later petitioner’s lawyer formed eastmont development corp eastmont petitioner was its president mr maurer its treasurer and petitioner’s lawyer its clerk the same men were its three directors petitioner transferred a 45-percent general_partnership interest in pheasant hill to eastmont and eastmont replaced petitioner as managing general_partner eastmont issued stock to petitioner and to no one else mr maurer understood himself to be entitled to one-third of eastmont’s stock petitioner became involved in three other partnerships together with pheasant hill the partnerships in the first two partnerships petitioner and eastmont or its wholly owned subsidiary were general partners in the third partnership chestnut street limited_partnership chestnut house petitioner was both general_partner and a limited_partner in date mr maurer left his positions at gralia construction and eastmont at that time he asked petitioner for his share of eastmont’s stock petitioner demurred the state court case in date mr maurer commenced a civil_action against petitioner and others in the superior court of hampden county massachusetts the state court case and the superior court respectively among other things mr maurer sought to recover his share of eastmont’s stock and any associated dividends or other_benefits the superior court bifurcated the action addressing liability first and damages second in date the superior court issued a memorandum the first state court ruling holding that mr maurer was a one-third owner of eastmont in date the superior court issued its findings rulings and order for judgment the second state court ruling together with the first state court ruling the state court rulings the superior court prefaced its discussion with its understanding of the nature of mr maurer’s claims this is not a stockholders’ derivative action in which the plaintiff seeks damages on behalf of the corporation for monies improperly expended by it in this case the plaintiff is seeking to recover his proportionate share of monies or other_benefits which petitioner may have taken from the corporation in the nature of dividends he is seeking to enforce the fiduciary duty which petitioner as majority shareholder owed to him as minority shareholder as defined in donahue v rodd electrotype co of new england mass n e 2d rather than recompense for any loss alleged to have been caused to the corporation by petitioner’s actions see bessette v bessette mass n e 2d the effort therefore was to identify those payments or direct benefits which petitioner had received from eastmont development_corporation since its formation the superior court found among other facts that petitioner had been improperly claiming eastmont’s share of the partnership losses petitioner apparently has used his position of control to usurp a much larger proportion of the equity ownership than that to which he is entitled on the record before me it is not possible to right the wrong that has been done to eastmont except by ordering petitioner to amend his tax returns for the years in question to reflect the true division of ownership the superior court also ordered petitioner to pay mr maurer approximately dollar_figure for causing eastmont to pay the premiums on petitioner’s life_insurance_policy petitioner appealed and in date the massachusetts appeals court the appeals court affirmed most of the state court rulings the district_court case in date mr maurer commenced a civil_action against petitioner and others in the u s district_court for the district of massachusetts the district_court case and the district_court respectively mr maurer amended his complaint three times and for purposes of this case we consider only the third amended complaint and jury demand the third amended complaint in date mr maurer agreed to the dismissal of his action against the defendants in the district_court case in return for dollar_figure a single law firm represented the defendants in the district_court case that law firm billed the gralia group for its services and in gralia construction paid the law firm dollar_figure ie the legal fees petitioners’ returns petitioners filed a form_1040 u s individual_income_tax_return for they attached thereto a schedule c profit or loss from business which showed petitioner as the proprietor of a business described as consulting-director on that schedule c petitioners claimed deductions for the settlement and the 3the appeals court vacated that part of the second state court ruling that required petitioner to amend his personal income_tax returns 4although mr maurer lodged a fourth amended complaint the case was settled before the district_court ruled on his motion for leave to file a fourth amended complaint legal fees which caused them to have a net_loss on schedule c of dollar_figure in date petitioners filed form_1045 application_for tentative refund claiming a carryback net_operating_loss for as a result of the schedule c loss claimed on their form_1040 in date petitioners filed form sec_1040x amended u s individual_income_tax_return for and the notice in an attachment to the notice respondent set forth his adjustments giving rise to the deficiencies in issue he explained that he was disallowing the deduction for the settlement on the ground that the settlement was not an ordinary and necessary business_expense as per sec_162 of the internal_revenue_code he explained that he was disallowing the deduction for the legal fees on the ground among others that petitioner had not paid them the disallowance of the carryback to followed from the disallowance of deductions for the settlement and the legal fees discussion i respondent’s concession on brief respondent concedes p etitioners are entitled to deduct the settlement on schedule a of their return as a miscellaneous expense subject_to the limitations under sec_67 specifically respondent concedes that petitioners may deduct the settlement as either an employee_business_expense under sec_162 or an expense related to petitioner’s investment in eastmont under sec_212 respondent’s concession however does not help petitioners much because of the alternative_minimum_tax any miscellaneous itemized_deduction will have only a limited effect if any on petitioners’ tax_liabilities see sec_56 b a i d ii miscellaneous_itemized_deductions a introduction sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_212 allows a deduction for certain expenses related to investments ie expenses_for_the_management_conservation_or_maintenance_of_property_held_for_the_production_of_income most sec_162 expenses related to the performance of services as an employee and sec_212 expenses related to stock ownership are deductible only as itemized_deductions here if the settlement 5petitioners apparently accept respondent’s concession that they may deduct the settlement under sec_162 we assume they do so because that is the section they argue applies they object however to respondent’s concession under sec_212 asserting that they are surprised and prejudiced by this new and confusing claim even if respondent’s concession were a new_matter raised on brief however that would not make it an impermissible argument as petitioners assert rather respondent would simply bear the burden of proving it see rule a yet petitioners do not seek to shift the burden_of_proof which is understandable since respondent has conceded something to petitioners--ie that they do have a ground for deducting the settlement something respondent denied altogether in the notice a deduction under sec_212 may not be the concession petitioners would have liked but it is a concession nonetheless is such an employment- or shareholder-related expense then it is a miscellaneous itemized_deduction see sec_67 b respondent’s argument respondent argues that petitioner paid the settlement neither in connection with his trade_or_business as a self- employed consultant nor in connection with his trade_or_business as a real_estate developer rather respondent argues petitioner paid the settlement in connection with either his employment by eastmont or his status as an eastmont shareholder according to respondent in both cases the result is the same petitioners may deduct the settlement only as a miscellaneous itemized_deduction under sec_67 respondent also denies that petitioner himself paid the legal fees asserting that petitioner’s lawyers issued bills to the gralia group ie all the defendants in the district_court case and that gralia construction paid those bills c petitioners’ argument petitioners assert that mr maurer’s claims in the district_court case were against petitioner directly for business opportunities petitioner personally usurped from eastmont petitioners argue that petitioner settled a claim against himself as a real_estate developer and not any claim against himself as a mere officer or shareholder of a real_estate developer first petitioners argue that because in the state court case mr maurer did not make any derivative claim as a shareholder of eastmont res_judicata claim preclusion barred him in the district_court case from making any similar claim second petitioners argue that mr maurer’s claim for his share of the benefits of stock ownership in eastmont fails to state a damage claim because eastmont never made any dividends profits or distributions because mr maurer made only those two claims petitioners argue that to understand the reason petitioner settled we must look through the stated claims to determine the essence of mauer’s sic claim petitioners find the true substance of mauer’s sic claim in paragraph of the third amended complaint petitioner has ignored the corporate form and engaged in self-dealing by usurping corporate opportunities rightfully belonging to eastmont according to petitioners there is no money in the claims of mauer sic against petitioner other than those which can be traced to the partnership equity thus the claim petitioner settled for dollar_figure was a claim against himself personally for the benefits ie partnership equity petitioner obtained at mauer’s sic expense petitioners assert that although gralia construction paid the legal fees in gralia construction issued petitioner a schedule_k-1 shareholder’s share of income credits deductions etc causing petitioners to report as income the legal fees gralia construction paid on petitioner’s behalf d analysi sec_1 the settlement we agree with respondent that petitioner has failed to show that he paid the settlement in connection with his trade_or_business as a real_estate developer in effect petitioners argue that although mr maurer failed to state a valid claim in the district_court case petitioner settled because mr maurer could have made a valid claim petitioners suggest that because of the laxity of notice_pleading petitioner did not bother to move for summary_judgment but rather after almost two decades of litigation preemptively settled the plausibility of their argument notwithstanding petitioners have failed to show that mr maurer had any claim against petitioner personally other than to enforce the fiduciary duty that the superior court had concluded that petitioner as a majority shareholder owed to mr maurer as a minority shareholder 6we note that the allegation in which petitioners find the true substance of mr maurer’s claim ie that petitioner engaged in self-dealing by usurping corporate opportunities rightfully belonging to eastmont is a classic ground for a derivative claim see eg 662_f2d_371 5th cir holding that the corporation was entitled to profits defendant stockholders made by improperly seizing a corporate opportunity 7we have set forth supra the relevant part of the second state court ruling in which the superior court in defining petitioner’s duty to mr maurer cited donahue v rodd electrotype co of new england n e 2d mass in that case the supreme judicial court of massachusetts treated the plaintiff’s complaint although in part presenting a derivative action as in substance one presenting a proper continued petitioners argue the following petitioner usurped corporate opportunities of eastmont mr maurer in his own right had a claim to those corporate opportunities therefore petitioner settled the claim with mr maurer petitioners imply that because petitioner improperly took corporate opportunities in which mr mauer had a right to participate and petitioner personally profited therefrom mr maurer for that reason and for no other reason had a direct claim against petitioner petitioners are mistaken to prove that mr maurer had a claim against petitioner personally for the usurpation of joint opportunities petitioners must show that mr maurer was personally entitled to participate in the usurped corporate opportunities petitioners must show that mr maurer and petitioner were partners or coadventurers and that petitioner took for himself something belonging to the joint_venture see generally meinhard v salmon n e n y that is petitioners must show that mr maurer had a claim that did not derive from his one-third ownership of eastmont except obliquely petitioners do not even suggest mr maurer had any right to participate in the partnerships petitioners come closest to making that averment in the conclusion of their reply brief petitioner and mr maurer specifically contemplated partnership equity ownership in their names petitioners however offer no evidence that mr maurer continued cause of suit in the personal right of the plaintiff id pincite n had any right to participate in the partnerships or any other usurped corporate opportunities which petitioners fail to specify except through eastmont in conclusion petitioners have failed to show that mr maurer was entitled to recover against petitioner personally on a claim of usurpation of any joint opportunity they have failed to show that petitioner settled any claim other than a claim mr maurer had as a one-third owner of eastmont on the evidence considered so far they have failed to show that the settlement was deductible as other than an employment-related sec_162 expense or a shareholder-related sec_212 expense they have therefore failed to show that it is deductible as other than a miscellaneous itemized_deduction the legal fees although petitioners assert that they reported as income the legal fees gralia construction paid on petitioner’s behalf they have failed to satisfy their burden_of_proof petitioners have provided no schedule_k-1 received from gralia construction and the schedule e supplemental income and loss attached to their form_1040 reports only a loss from gralia construction although schedule b interest and ordinary dividends reports a dollar_figure ordinary dividend from gralia construction petitioners have failed to establish any connection between the legal fees and that ordinary dividend dollar_figure more than the legal fees nevertheless on brief respondent appears to concede that petitioners may deduct the legal fees as a miscellaneous itemized_deduction we accept that concession and so hold e conclusion on the evidence considered so far petitioners may deduct the settlement and the legal fees only as miscellaneous_itemized_deductions iii the claim_of_right_doctrine and sec_1341 a introduction petitioners make an alternative argument with respect to the settlement that avoids its classification as a miscellaneous itemized_deduction they argue that they may deduct the settlement under sec_1341 as the restoration of an amount received under a so-called claim of right sec_67 excludes from the definition of miscellaneous_itemized_deductions the deduction under sec_1341 b sec_1341 sec_1341 addresses the computation of tax where a taxpayer restores a substantial amount held under a claim of right in pertinent part sec_1341 provides sec_1341 general_rule --if-- an item was included in gross_income for a prior taxable_year because it appeared that the taxpayer had an unrestricted right to such item a deduction is allowable for the taxable_year because it was established after the close of such prior taxable_year that the taxpayer did not have an unrestricted right to such item or to a portion of such item and the amount of such deduction exceeds dollar_figure then the tax imposed shall be the lesser_of the tax computed with such deduction sec_1341 or the tax for the year without the deduction reduced by the amount the taxes were increased in the year of receipt because the item in dispute was included in gross_income sec_1341 c respondent’s argument with respect to the settlement respondent concedes that petitioners satisfy the requirements in paragraphs and of sec_1341 ie respondent concedes that petitioners may deduct the settlement and that the deduction exceeds dollar_figure respondent contends only that petitioners have failed to prove that they included any item in gross_income for a prior taxable_year because it appeared that they had an unrestricted right to that item respondent argues that petitioners have not provided any explanation or evidence to support that they reported items of income under a claim of right respondent disputes that petitioners could have reasonably believed that they had an unrestricted right to income from the partnerships after date when the appeals court entered its order affirming the holding of the superior court that mr maurer was entitled to a one-third interest in eastmont d petitioners’ argument petitioners argue that they can and do demonstrate the necessary income inclusion and income inclusion in an amount 8further appellate review was denied date see maurer v e a gralia constr co n e 2d mass sufficient to dispose_of this matter by two taxable years and petitioners then detail the income they reported from the partnerships in those years dividing the total by to reflect the value of the one-third interest in the overall ‘partnership’ between petitioner and mr maurer that petitioners allege the superior court found because one-third of the income petitioners included from the partnerships in those years exceeds the settlement petitioners claim they have demonstrated that they included in a prior year an item_of_income corresponding to the settlement for that reason petitioners assert they have satisfied the three requirements of sec_1341 e analysis we agree with respondent even if we agreed with petitioners that they have shown they included in gross_income items corresponding to the settlement which we do not10 9petitioners advance that argument in their opening brief in their reply brief petitioners argue that considering only the income they reported from chestnut house some quick math ie dividing that reported income by gets you pretty close to dollar_figure 10petitioners’ simple division by of the income they reported from the partnerships in and does not accurately reflect the amount to which mr maurer was entitled as a one-third owner of eastmont petitioners state that the superior court granted mr maurer a one-third interest in an overall ‘partnership’ between him and petitioner yet that manifestly is not what the state court rulings hold petitioner was a general_partner of the partnerships mr maurer was not and was not entitled to be mr maurer participated in three partnerships only indirectly through eastmont and did not participate in chestnut house at all mr maurer thus had no claim whatsoever to any chestnut house profits for that reason alone petitioners’ second argument see supra note has no merit the problem for petitioners is that the lion’s share of continued petitioners have nonetheless failed to explain how they could have reasonably believed they had an unrestricted right to income from the partnerships after the conclusion of the state court case petitioners have failed to satisfy their burden_of_proof with respect to sec_1341 sec_1_1341-1 income_tax regs provides in part for the purpose of this section ‘income included under a claim of right’ means an item included in gross_income because it appeared from all the facts available in the year of inclusion that the taxpayer had an unrestricted right to such item petitioners assert that in and they included in gross_income items from the partnerships under a claim of right yet petitioners do not explain how they could have reasonably continued the income from the partnerships was the result of the sale of chestnut house in indeed that sale was the source of more than percent of the income petitioners reported from the partnerships in and thus petitioners’ arithmetic is not an accurate or even a rough estimate of the amount to which mr maurer was entitled we assume petitioners rely on and to make their argument because in few if any other years did they receive such large amounts of income according to the appeals court much of the value of the general_partnership interests in the years in question through was in the form of losses maurer v e a gralia constr co n e 2d mass app ct although those losses had real value and could by themselves have been grounds for the settlement a settlement for deductions improperly claimed can never qualify for the tax benefits of sec_1341 further petitioner likely had many reasons for settling the case indeed to save himself the costs and fees associated with another trial petitioner may well have agreed to pay mr maurer more than he was strictly entitled to receive in short petitioners have failed to show that the settlement represented anything other than the value of losses improperly deducted and litigation costs and attorney’s fees saved petitioners thus have failed to show that they included in gross_income items corresponding to the settlement believed in the light of all the facts available in those years that they had an unrestricted right to those items indeed petitioners undermine their own argument if as they argue the superior court granted mr maurer a one-third interest in an overall ‘partnership’ between petitioner and mr maurer then petitioners knowingly misappropriated the items they claim are associated with the settlement petitioners are thus not entitled to the tax benefits of sec_1341 see eg 991_f2d_292 6th cir furthermore sec_1341 does not apply to a taxpayer who has embezzled or otherwise knowingly misappropriated funds which he is later required to return because the taxpayer never had an unrestricted right to the money so obtained f conclusion with respect to the settlement petitioners are not entitled to the tax benefits of sec_1341 sec_67 therefore does not apply iv conclusion petitioners may deduct the settlement and the legal fees only as miscellaneous_itemized_deductions decision will be entered under rule
